Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 16, 1990, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s remarks to the jury improperly shifted the burden of proof has not been preserved for appellate review (see, CPL 470.05 [2]); People v Jones, 173 AD2d 487; People v Murray, 137 AD2d 768). In any event, we find that, as a whole, the court’s charge properly conveyed to the jury the correct standard of proof (see, People v Jones, supra; People v Jones, 166 AD2d 722; People v Joyce, 157 AD2d 747). Rosenblatt, J. P., Miller, O’Brien and Ritter, JJ., concur.